Citation Nr: 1038702	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the 
service-connected Raynaud's disease for accrued benefits 
purposes.

2.  Entitlement to service connection for anxiety and depression 
for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.   
He died in May 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the RO that 
denied the claim of service connection for the cause of the 
Veteran's death.  

This matter also comes before the Board on appeal from a November 
2007 rating decision that denied a rating in excess of 50 percent 
for the service-connected Raynaud's disease for accrued benefits 
purposes.  

In a separate rating decision, also issued in August 2006, the RO 
denied service connection for anxiety and depression for accrued 
benefits purposes.  

The Appellant clearly disagreed with the denial and, in fact, 
submitted a Notice of Disagreement (NOD) to that effect in August 
2006.  A Statement of the Case (SOC) was not issued.  Therefore, 
the Board must remand the claim, pending the issuance of an SOC 
to the Appellant and receipt of her timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  

This matter, as well as the claim of service connection for the 
cause of the Veteran's death, are addressed in the REMAND portion 
of this document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A thorough review of the evidence shows the Veteran was 
entitled to the benefits he was seeking from VA at the time of 
his death.

3.  At the time of the Veteran's death, the service-connected 
Raynaud's disease was shown to have been productive of 
characteristic attacks manifested by cracking, fissuring, 
scaling, and thickening of the skin of the hands; there was no 
amputation of one or more digits of the hands.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation for 
the service-connected Raynaud's disease for accrued benefits 
purposes are met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.152, 3.1000(a), 4.104 including Diagnostic Code 7117 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the Veteran as to what parts of 
that information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) 
(2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the Appellant 
in March 2008.  The letter was sent as an amendment to the one 
sent to her in June 2006, which notified her of the evidence 
necessary to support her claim for the cause of the Veteran's 
death.  

The March 2008 letter informed the Appellant of what evidence was 
required to substantiate the accrued benefits claim and of the 
Appellant's and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

While the claim was not readjucated after the notice was 
provided, as the claim for benefits is being granted, there is no 
prejudice to the Appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VA has also made reasonable efforts to assist the Appellant in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA treatment 
records, the Veteran's death certificate, reports of VA 
examination, and lay statements.
The Appellant has not identified any other pertinent evidence 
which has not been obtained.  

The Board notes that the Appellant submitted additional VA 
administrative notes after the January 2008 SOC was issued; 
however, as these records are not pertinent to the matter on 
appeal, remand for preparation of a Supplemental Statement of the 
Case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Analysis

A claim by a surviving spouse for DIC will also be considered to 
be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  Accrued 
benefits are defined as "periodic monetary benefits to which a 
payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
death and due and unpaid for a period not to exceed two years."  
See 38 U.S.C.A. § 5121; 38 C.F.R. 3.1000(a).  

Accrued benefits may be paid upon the death of a Veteran to his 
or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The entitlement of 
the accrued benefits claimant is derived from the Veteran's 
entitlement, and the accrued benefits claimant cannot be entitled 
to a greater benefit than the Veteran would have received had he 
lived.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  

The Board notes that the statute was amended in January 2003 to 
eliminate the two-year restriction on the payment of accrued 
benefits.  The revision to the statute, however, applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  

Because the Veteran's death occurred in May 2006, the Appellant's 
claim must be considered under the version of 38 U.S.C.A. § 
5121(a) currently in effect, which eliminates the two-year 
restriction on the payment of accrued benefits.

The record reflects that the Veteran died in May 2006.  At the 
time of his death, service connection was in effect for Raynaud's 
disease rated as 50 percent disabling.  

The Veteran had filed a claim for increase in March 2005, which 
was denied by the RO in July 2005.  The Veteran perfected his 
appeal in March 2006, just prior to his death.

The Board has reviewed all the evidence of record in light of the 
pertinent laws and regulations and finds that a  60 percent 
evaluation was warranted for the service-connected Raynaud's 
Disease at the time of the Veteran's death.  38 C.F.R. § 4.7.

In this regard, at the time of his death, the Veteran's Raynaud's 
Disease was assigned a 50 percent evaluation under 38 C.F.R. 
§ 4.104, Diagnostic Code 7117.    
The 50 percent rating was assigned effective March 11, 1997, 
under rating criteria no longer in effect.  

The Board notes that in January 12, 1998, various amendments 
became effective as to sections of the VA Schedule for Rating 
Disabilities pertaining to the cardiovascular system, to include 
Diagnostic Code 7117, the diagnostic code applicable to Raynaud's 
syndrome.  

However, the RO found in a January 1998 rating decision that the 
new criteria were not advantageous to the Veteran and assigned 
the increased 50 percent rating under the old criteria.   

Since the Veteran filed his claim for benefits in March 2005, the 
new criteria only are applicable to his claim.  Under this code 
section, a 40 percent evaluation was warranted for characteristic 
attacks occurring at least daily.  38 C.F.R. § 4.104.  

A 60 percent evaluation was warranted for two or more digital 
ulcers and a history of characteristic attacks.  Id.  

A 100 percent evaluation was warranted for two or more digital 
ulcers plus auto amputation of one or more digits and a history 
of characteristic attacks.  Id.  The Note following Diagnostic 
Code 7117 defines characteristic attacks as sequential color 
changes of the digits of one or more extremities lasting minutes 
to hours, sometimes with pain and paraesthesias, and precipitated 
by exposure to cold or by emotional upsets.  Id. 

The evidence of record, namely the May 2005 report of VA 
examination and VA outpatient treatment records dated between 
2003 and 2006, show the Veteran complained of bluish cyanotic 
discoloration followed by erythematous changes, frequent cracking 
of the skin, and pain in the hands during the winter.  The 
examination in May 2005 showed thickening and scaling of the 
skin, as well as cracking and fissuring as described by the 
Veteran. 

The VA outpatient treatment records dated in October 2003 reveal 
that the Veteran complained his hands turned blue, white, and 
red, followed by pain and blisters.  The provider noted the 
Veteran had erythema of the right hand with dryness, small 
blisters and early mycotic changes of the nails.  In June 2004, 
there was scaling of the right hand.   In December 2004, the 
Veteran's right hand was cracked with multiple areas of 
maceration.  

In an August 2006 statement from the Appellant, she indicated the 
Veteran complained of pain, numbness, cracking and bleeding of 
his hands.  The Veteran himself reported the same symptoms in his 
March 2005 claim for benefits. 

For these reasons, the Board finds that at the time of his death, 
the Veteran's Raynaud's disease more nearly approximated the 
rating criteria for a 60 percent evaluation.  38 C.F.R. § 4.7.  
As such, the accrued benefits sought in this matter are granted. 

The United States Court of Appeals for Veterans Claims (Court) 
has recently held that a request for a TDIU rating, whether 
expressly raised by an appellant or reasonably raised by the 
record, is not a separate claim for benefits, but is rather part 
of the adjudication of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  

A review of the record shows that a claim for a TDIU rating was 
raised.  As such, it is considered part of the claim for an 
evaluation  in excess of 50 percent for the service-connected 
Raynaud's disease for accrued benefits purposes.   Id at 454.

In light of the award of a 60 percent rating for the service-
connected Raynaud's disease, the Board finds that, at the time of 
the Veteran's death, he met the schedular criteria for the 
assignment of a TDIU rating.  38 C.F.R. § 4.16(a).  However, 
simply meeting the objective criteria is not enough.  

The service-connected disability must be so severe as to produce 
unemployability, in and of itself, without regard to 
unemployability attributable to age of the veteran or to other 
disabilities for which service connection has not been granted. 
 38 C.F.R. § 3.341.  

That is, a TDIU rating may not be assigned if unemployability is 
a product of advanced age, or of other nonservice-connected 
disabilities, rather than a result of functional impairment due 
solely to service-connected disabilities.  38 C.F.R. § 4.19.

The evidence of record reveals the Veteran was not unemployable 
solely as a result of the Raynaud's disease.  The May 2006 VA 
examiner clearly indicated the Veteran's coronary problems 
resulted in the Veteran having stopped work in November 2005.  

In addition, the Veteran had other medical problems, to include 
left rotator cuff problems and right knee replacement, as well as 
a history of blood clots, atrial fibrillation and hypertension.

As there is no objective evidence of unemployability due to the 
service-connected Raynaud's disease, a TDIU rating is not 
warranted for accrued benefits purposes. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected Raynaud's disease was so exceptional or unusual as to 
warrant the assignment of a higher rating on an extraschedular 
basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

In this case, the Veteran did not contend during his lifetime 
that his Raynaud's disease caused frequent periods of 
hospitalization.  As delineated above, Raynaud's disease alone 
was not productive of marked interference with his employment.  

In the instant decision, the Board has awarded an increased 60 
percent evaluation for the service-connected Raynaud's disease 
based on the applicable rating criteria. Thus, the rating 
criteria used to evaluate the Veteran's service-connected 
Raynaud's disease has been shown to reasonably describe his 
disability levels and symptomatology.  

Therefore, the Veteran's disability picture at the time of his 
death was contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

 
ORDER

A 60 percent evaluation for the service-connected Raynaud's 
disease for accrued benefits purposes is granted, subject to the 
controlling regulations governing monetary awards. 


REMAND

As noted in the Introduction, in an August 2006 rating decision, 
the RO denied service connection for anxiety and depression for 
accrued benefits purposes.  The Appellant filed a timely NOD in a 
statement received in August 2006.  See 38 C.F.R. § 20.302(a).  

Since there has been an initial RO adjudication of the claim and 
an NOD as to the denial, the Appellant is entitled to an SOC, and 
the current lack of an SOC with respect to the claim is a 
procedural defect requiring remand.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2009); see also Manlincon 
v. West, 
12 Vet. App. 238 (1999). 

The Board notes that the Appellant has claimed service connection 
for the cause of the Veteran's death.  Specifically, she 
maintains that the Veteran's depression and anxiety, which should 
have been service-connected, were secondary to his Raynaud's 
disease.  She further elaborated that, as a result of his 
inability to work due to his Raynaud's disease, the Veteran began 
to despair, which led to his depression and ultimately caused him 
to take his own life.  

Thus, the resolution of the claim of service connection for 
depression and anxiety for accrued benefits purposes will impact 
her cause of death claim.  As such, the claim for service 
connection for the cause of the Veteran's death is inextricably 
intertwined with this issue.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (when a determination on one issue could have a 
significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together); see also Ephraim v. Brown,  5 Vet. 
App. 549, 550 (1993) (inextricably intertwined claims should be 
remanded together).

Finally, the Appellant submitted additional VA administrative 
notes dated in 2008.  Any pertinent evidence submitted by the 
Appellant must be referred to the AOJ for review, unless the 
Appellant or representative waives this procedural right.  
38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As the Appellant did not waive initial AOJ consideration of the 
new evidence and it is pertinent to the claim for the cause of 
the Veteran's death, the appeal must also be remanded on this 
basis.   

In light of the foregoing, these remaining matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should readjudicate any claim 
remaining on appeal in light of the 
evidence added to the claims file after the 
January 2008 SOC was issued, notably the VA 
administrative notes dated in 2008.  If any 
benefit sought on appeal remains denied, 
the Appellant and any representative should 
be furnished with Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.
	
2.  The RO also must ensure that the 
Appellant is furnished with a fully 
responsive SOC addressing her claim of 
service connection for depression and 
anxiety for accrued benefits purposes.  The 
Appellant should be informed that she must 
file a timely and adequate Substantive 
Appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a timely 
Substantive Appeal is not filed, this 
matter need not be certified to the Board.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  
 
The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


